DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
No Information Disclosure Statement has been submitted.
The Examiner would like to remind Applicants about Duty of Disclosure, Candor, and Good Faith (See 37 C.F.R. F56 and MPEP2001).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, 7 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park et al., US2016/0020266 (corresponding to US 9,620,613; hereafter Park’266).
In re Claim 1, Park’266 discloses a manufacturing method of a thin film transistor substrate (Fig. 1), comprising steps as follows: step S 1, providing a substrate 102, and sequentially depositing a buffer layer 104, a metal oxide semiconductor layer 106, and a first insulating layer 110 on the substrate 102 (Figs. 4 and 5), and patterning the first insulating layer 110 and the metal oxide semiconductor layer 106 according to a pattern of an active layer, wherein the metal oxide semiconductor layer 106 forms the active layer; and step S2, sequentially depositing a second insulating layer 116 and a gate metal layer 118 on the first insulating layer 110 and the buffer layer 104 (Fig. 5), and patterning the gate metal layer 118, the 
In re Claim 4, Park’266 discloses the manufacturing method of the thin film transistor substrate as claimed in claim 1, wherein in the step S 1, material of the metal oxide semiconductor layer 106 comprises indium gallium zinc oxide, indium gallium tin oxide, or indium gallium zinc tin oxide ([0057]).

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Fig. A. Park’266 Fig. 1 annotated to show the details cited

In re Claim 7, Park’266 discloses a thin film transistor substrate, comprising a substrate 102, a buffer layer 104 disposed on the substrate 102, an active layer 106 disposed on the buffer layer 104, a gate insulating layer (110, 116) disposed on the active layer 106, and a gate 118 correspondingly disposed on the gate insulating layer (110, 116); wherein the active layer 106 is formed by patterning a metal oxide semiconductor layer ([0041]); the gate insulating layer  (110, 116) is formed by patterning an insulating material layer, and the insulating material layer (110, 116) comprises a first insulating layer 106 and a second insulating layer 116; the first insulating layer 106 is deposited on the metal oxide semiconductor layer 106; and the second insulating 
The applicant’s claim 7 does not distinguish over the Park’s reference regardless of the process used to form the first insulating layer 106 before the active layer is formed or after, because only the final product is relevant, not the recited process of deposition. See SmithKline Beecham Corp. v. Apotex Corp., 78 USPQ2d 1097 (Fed. Cir, 2006 (“While the process set forth in the product-by-process claim may be new, that novelty can only be captured by obtaining a process claim.”)
Note that when “product by process” claiming is used to describe one or more limitations of a claimed product, the limitations so described are limitations of the claimed product per se, no matter how said product is actually made. In re Hirao, 190 USPQ 15 at 17 (footnote 3). See also In re Brown, 173 USPQ 685; In re Luck, 177 USPQ 523; In re Fessmann, 180 USPQ 324; In re Avery, 186 USPQ 161; In re Wertheim, 191 USPQ 90 (209 USPQ 554 does not deal with this issue); and In re Marosi et al., 218 USPQ 289, all of which make it clear that it is the patentability of the final product per se which must be determined in a “product by process” claim and not the patentability of the process, and that an old or obvious product produced by a new method is not patentable as a product, whether claimed in “product by process” claims or not. Note that applicant has the burden of proof in such cases, as the above caselaw makes clear. See also MPEP 706.03(e).
The Federal Circuit recently revisited the question of whether a “product by process” claim can be anticipated by a reference that does not recite said process. See SmithKline Beecham Corp. v. Apotex Corp., 78 USPQ2d at 1100. The Federal Circuit cited with approval this Office’s current statement of the law, found in MPEP § 2113: 
[Even] though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does 
Id. at 1101. The Federal Circuit held this statement to be consistent with its own views on this topic, as well as various Supreme Court rulings, notably Gen. Elec. Co. v. Wabash Appliance Corp., 304 U.S. 364, 373 (1938) (“Although in some instances a claim may validly describe a new product with some reference to the method of production, a patentee who does not distinguish his product from what is old except by reference, express or constructive, to the process by which he produced it, cannot secure a monopoly on the product by whatever means produced.”). Id.
In re Claim 10, Park discloses the  thin film transistor substrate as claimed in claim 7, wherein material of the active layer 106 comprises indium gallium zinc oxide, indium gallium tin oxide, or indium gallium zinc tin oxide ([0057]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al., US2017/0221976 (corresponding to US 10,418,431; hereafter Park’976), in view of Park’266.
In re Claim 2, Park’976 discloses a manufacturing method of a thin film transistor substrate, comprising steps as follows: step S 1, providing a substrate 110, and sequentially depositing a buffer layer 120, a semiconductor layer 130, and a first insulating layer 150 on the substrate 110, and patterning the first insulating layer 150 and the semiconductor layer 130 according to a pattern of an active layer, wherein the semiconductor layer 106 forms the active layer; and step S2, sequentially depositing a second insulating layer 155 and a gate metal layer 170 on the first insulating layer 150 and the buffer layer 120, and patterning the gate metal layer 118, the second insulating layer 155, and the first insulating layer 150, wherein the gate metal layer 118 forms a gate, and the first insulating layer 150 and the second insulating layer 155 together form a gate insulating layer below the gate 118, further comprising: step S3, depositing 1VH and a second via hole 2VH on the interlayer dielectric layer 190 (Fig. B), wherein the first via hole 1VH and the second via hole 2VH are respectively disposed above two ends of the active layer 130; step S4, depositing a source 210 and drain metal layer 230 on the interlayer dielectric layer 190, and patterning the source 210 and drain 230 metal layer to obtain a source and a drain that are in contact with the both ends of the active layer 130 through the first via hole 1VH and the second via hole 2VH, respectively; and step S5, depositing a passivation layer 270 on the interlayer dielectric layer 190, the source 210, and the drain 230, patterning the passivation layer 270, forming a third via hole 3VH on the passivation layer 270 above the drain 230, and forming a pixel electrode 290 on the passivation layer 270, wherein the pixel electrode 290 is in contact with the drain 230 through the third via hole 3VH. (Figs. 2, 13, 16 – 25, and B; [0117 -0153], [0184 -0226]). Park’976 does not specify that a semiconductor layer 130 is a metal oxide semiconductor layer 130.
Park’266 discloses a manufacturing method of a thin film transistor substrate, comprising steps as follows: step S 1, providing a substrate 102, and sequentially depositing a buffer layer 104, a metal oxide semiconductor layer 106, and a first insulating layer 110 on the substrate 102, and patterning the first insulating layer 110 and the metal oxide semiconductor layer 108 according to a pattern of an active layer, wherein the metal oxide semiconductor layer 108 forms the active layer; and step S2, sequentially depositing a second insulating layer 116 and a gate metal layer 118 on the first insulating layer 110 and the buffer layer 104, and patterning the gate metal layer 118, the second insulating layer 116, and the first insulating layer 110, wherein the gate metal layer 118 forms a gate, and the first insulating layer 110 and the second insulating 1VH and a second via hole 2VH on the interlayer dielectric layer 122, wherein the first via hole 1VH and the second via hole 2VH are respectively disposed above two ends of the active layer 106; step S4, depositing a source S and drain 126 metal layer on the interlayer dielectric layer 122, and patterning the source 124 and drain 126 metal layer to obtain a source S and a drain 126 that are in contact with the both ends of the active layer 106 through the first via hole 1VH and the second via hole 2VH, respectively; and step S5, depositing a passivation layer 134 on the interlayer dielectric layer 122, the source S, and the drain 126, patterning the passivation layer 134, forming a third via hole 135a on the passivation layer 134 above the drain 126, and forming a pixel electrode 136 on the passivation layer 134 (Figs. 1-2, 8-10 and A; [0035-0077]).
Park’266 does not specify that the pixel electrode 136 is in contact with the drain through the third via hole 135a.
It would have been obvious to one of ordinary skill in the art at the time of the invention to substitute the semiconductor layer 130 of Park’976 and Park’266’ metal oxide semiconductor layer, because due to high level of knowledge and skills of personal capable to operate very sophisticated and expensive equipment in semiconductor technology, it would have been an obvious matter of design choice of one of ordinary skill in the semiconductor art to substitute the semiconductor layer 130 of Park’976 and Park’266’ metal oxide semiconductor layer, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416 (See MPEP2144.07).

In re Claim 8, Park’976 discloses a thin film transistor substrate, comprising a substrate 111, a buffer layer 120 disposed on the substrate 111, an active layer 130 disposed on the buffer layer 120, a gate insulating layer (150, 155) disposed on the active layer 130, and a gate 170 correspondingly disposed on the gate insulating layer (150, 155); wherein the active layer 130 is formed by patterning a semiconductor layer 130; the gate insulating layer (150, 155) is formed by patterning an insulating material layer, and the insulating material layer comprises a first insulating layer and a second insulating layer; the first insulating layer 150 is deposited on the semiconductor layer 130 before the active layer 130 is formed; and the second insulating layer 155 is deposited on the first insulating layer 150 and the buffer layer 120 after the active layer 130, an interlayer dielectric layer 190, a source 210, a drain 230, a passivation layer 280, and a pixel electrode 290, wherein the interlayer dielectric layer 190 is disposed on the gate 170, the active layer 130, and the buffer layer 120; the source 210 and the drain 230 are disposed on the interlayer dielectric layer 190; the passivation layer 270 is disposed on the interlayer dielectric layer 190, the source 210, and the drain 230; and the pixel electrode 290 is disposed on the passivation layer 270; wherein the interlayer dielectric layer 190 is provided with a first via hole 1VH and a second via hole 2VH above two ends of the active layer 130; the source 210 and the drain 230 are in contact with the two ends of the active layer 130 through the first via hole 1VH and the second via hole 2VH, respectively; the passivation layer 270 is provided with a third via hole 3VH above the drain 230; and the pixel electrode 290 is in contact with the drain 230 through the third via hole 3VH. (Figs. 2, 13, 16 – 25, and B; [0117 -0153], [0184 -0226]). Park’976 does not specify that a semiconductor layer 130 is a metal oxide semiconductor layer 130.


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

Fig. B. Park’976 Fig. 2B annotated to show the details cited

Park’266 discloses the thin film transistor substrate as claimed in claim 7, further comprising an interlayer dielectric layer 122 (Fig. 1), a source 124, a drain 126, a passivation layer 134, and a pixel electrode 136, wherein the interlayer dielectric layer 122 is disposed on the gate 118, the active layer 106, and the buffer layer 104; the source 124 and the drain 126 are disposed on the interlayer dielectric layer 122; the passivation layer 134 is disposed on the interlayer dielectric layer 122, the source 124, and the drain 126; and the pixel electrode136  is disposed on the passivation layer 134; wherein the interlayer dielectric layer 122 is provided with a first via hole 1VH (Fig. A) and a second via hole 2VH above two ends of the active layer 106; the source 124 and the drain 126 are in contact with the two ends of the active layer 106 through the first via hole 1VH and the second via hole 2VH, respectively; the passivation layer 134 is provided with a third via hole 135a above the drain 126 (Figs. 1-2, 8-10 and A; [0035-0077]).
In re Leshin, 125 USPQ 416 (See MPEP2144.07).

Claims 3 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Park’266 as applied to claims 1 and 7, respectively, above.
In re Claims 2 and  9, Park’266 discloses all limitations of claims 3 and 9 including that the material of the first insulating layer 110 comprises silicon oxide ([0042]), except for that a thickness of the first insulating layer ranges from 100 Å to 2000 Å. It is known in the art that the thickness is a result effective variable – because mass depends on it.  Due to high level of knowledge and skills of personal capable to operate very sophisticated and expensive equipment in semiconductor technology, it would have been an obvious matter of design choice of one of ordinary skill in the semiconductor art to use the specified thicknesses, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (MPEP2144.05.I).
6 is rejected under 35 U.S.C. 103 as being unpatentable over Park’266 as applied to claim 1 above. In re Claim 6, Park’266 discloses all limitations of claim 6 except for that the first insulating layer 110 is formed by a plasma-enhanced chemical vapor deposition process. It would have been obvious to one of ordinary skill in the art at the time the invention was made to use the specified plasma-enhanced chemical vapor deposition process since it was known in the art that the plasma-enhanced chemical vapor deposition process is well-known and routine technique in semiconductor industry. (MPEP2144.I.).

Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim 1, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Reason for indicating allowable subject matter.
Re Claim 5: The prior art of record cited by the current office action, alone or in combination, fail to anticipate or render obvious such limitation of claim 5 as: “a remaining first insulating layer serves as a shielding layer, the metal oxide semiconductor layer is patterned by a wet etching method”, in combination with limitations of Claim 1 on which it depends.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIKOLAY K YUSHIN whose telephone number is (571)270-7885. The examiner can normally be reached Monday-Friday (7-7 PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara B. Green can be reached on 5712703075. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NIKOLAY K YUSHIN/Primary Examiner, Art Unit 2893